Citation Nr: 1341667	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  06-16 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for cervical spine degenerative disc disease, status post discectomy and fusion (cervical spine disorder).

2.  Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease, facet arthritis, and central canal stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1962 to July 1965, from January 18, 1991, to January 21, 1991, and from November 1991 to May 1992.  The Veteran also had military reserve service from March 1976 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case for additional development in June 2010 and April 2013. 

A review of the record reveals that mail recently sent to the Veteran was returned as undeliverable.  Appropriate action should be taken to verify Veteran's VA address of record.  

This appeal was processed using the Virtual VA and VBMS (efolder) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of electronic records.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Although this case has been previously remanded for additional development, the Board finds that further action is required prior to appellate review.  

The Veteran continues to asserts, as previously noted in the June 2010 and April 2013 Remands, that the claimed disorders were incurred or aggravated during July 1997 reserve service.  A review of the record shows that a VA medical opinion was provided in May 2013, subsequent to the Board's April 2013 remand.  However, that the examiner reported that he had been unable to locate the original treatment note pertaining to a July 1997 event in the electronic record.  The Board notes that the document is, in fact, included in the available electronic record, but that treatment note is a handwritten document and the date is not clearly observable without close scrutiny in the context of the record.  (See records added to the efolder on October 17, 2001, identified as STR - Medical (record number 140 out of 146)).  For purposes of assisting with future reviews, the referenced treatment note appears to state that the Veteran was given Toradol 60 mg IM (intramuscular) and that the Veteran had significant improvement after the medication was administered.  The stamp of E.L., Capt., USAF, MC, a number, and the designation 44F3 follows the treatment note.  

The June 2010 remand directives included a request to verify the specific nature (i.e., active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA)) of the Appellant's service in July 1997.  The record shows that in July 2010 the Defense Finance and Accounting Service responded that the inquiry had been forwarded to another department for processing.  There is no indication, however, of any subsequent correspondence as to this matter.  

A remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional development is required for an adequate determination of the issues on appeal.  The notation in the record regarding the July 1997 incident which the Veteran contends resulted in chronic cervical and lumbar disorders must be reviewed.  Development regarding the Veteran's complaint of "similar episodes in the past" must be conducted.  Verification of the Veteran's pay status at the time of the 1997 incident should be completed, or attempts to do so must be documented, before the claims file is returned to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts must be taken to verify the specific nature (i.e., active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA)) of the Appellant's service in July 1997, unless further efforts would be futile.  All attempts to procure records must be documented.  

If any records cannot be obtained the Veteran should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  

2.  Obtain a clarifying addendum opinion from the May 2013 VA examiner, or if the examiner is unavailable from an appropriate VA medical specialist.  The examiner must indicate that the entire record was reviewed, including the July 1997 service treatment record.  The examiner must provide an opinion as to the meaning of the statement, "similar episodes in the past," following review of the clinical records, and in-person examination to obtain history from the Veteran, if the examiner determines that in-person history must be obtained.  

If the Veteran identifies additional relevant evidence that may be available, the Veteran should be afforded and opportunity to authorize VA to obtain such medical or non-medical evidence.  After all required development is completed, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current cervical spine and/or lumbar spine disorder is related to any disease or injury incurred or aggravated during active service or was incurred or aggravated during July 1997 reserve service, as reflected in a July 1997 treatment record.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

